 



EXHIBIT 10.1

STOCKHOLDERS EXCHANGE AND
REGISTRATION RIGHTS AGREEMENT

     This STOCKHOLDERS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT (this
“Agreement”) is made and entered into as of September 16, 2004, by and among
Laureate Education, Inc., a Maryland corporation (the “Company”), and certain of
the former stockholders (the “Stockholders”) of Walden e-Learning, Inc., a
Delaware corporation (“Walden”).

RECITALS

     The Company, Laureate Acquisition Corporation, a Delaware corporation (the
“Merger Subsidiary”) and Walden have entered into an Agreement and Plan of
Merger dated as of September 16, 2004 (the “Merger Agreement”), providing for
the merger of Walden with and into the Merger Subsidiary (the “Merger”), with
the Merger Subsidiary surviving the Merger and becoming a wholly-owned
subsidiary of the Company.

     Pursuant to the Merger Agreement, the Stockholders will acquire, among
other things, approximately 2.5 million shares of the common stock, par value
$0.01 per share, of the Company (the “Shares”).

     An affiliate of the Stockholders has agreed that in consideration of the
registration rights, the representations, warranties and covenants of the
Company contained herein, subject to certain limitations, he shall not compete
with or solicit employees of the Company, all as described herein.

     In connection with the Merger and the transactions contemplated hereby,
counsel to the Company is issuing an opinion to the Stockholders in the form set
forth in Exhibit A hereto.

     This Agreement is being entered into as a condition precedent to the
closing of the Merger and the parties desire that the Shares be subject to the
rights described herein.

     NOW, THEREFORE, in consideration of the covenants and representations set
forth herein, and for other good and valuable consideration, the parties agree
as follows:



1.   REGISTRATION RIGHTS.

     1.1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Merger Agreement, as in effect on the
date hereof. As used in this Agreement:

     (a) “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act (as defined
below).

     (b) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in

 



--------------------------------------------------------------------------------



 



compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement or similar document by the
Commission.

     (c) “Registrable Securities” shall mean the Shares, as well as any
securities issued as a dividend or other distribution with respect to, or in
exchange or in replacement of, the Shares or in connection with a stock split,
combinations of securities, recapitalization, merger, consolidation or other
reorganization with respect to the Shares.

     (d) “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar federal statute enacted hereafter, and the rules and regulations
promulgated thereunder, all as the same shall be in effect from time to time.

     (e) “1934 Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar federal statute enacted hereafter, and the rules and regulations
of the Commission thereunder, all as the same shall be in effect from time to
time.

1.2. Registration on Form S-3.

     (a) Shelf Registration. The Company shall prepare and file with the
Commission a registration statement on Form S-3 (the “Registration Statement”)
under the Securities Act covering the resale from time to time of all of the
Registrable Securities pursuant to Rule 415 under the Securities Act. The
Company shall file the Registration Statement promptly upon effectiveness of the
Merger; provided, however, that in no event shall such Registration Statement be
filed later than one business day after the date of the Merger. The Company
shall use its commercially reasonable best efforts to have the Registration
Statement declared effective as soon as practicable thereafter. Such
Registration Statement shall be made for an offering to be made on a continuous
or delayed basis (a so-called “shelf registration statement”).

     (b) Registration Period. The Company shall keep the Registration Statement
effective until the earlier of such time as (i) all the Registrable Securities
have been sold or (ii) the later of the time the Registrable Securities are
eligible to be sold without volume or other restriction pursuant to Rule 144
under the Securities Act or two years from the effectiveness of the Registration
Statement, subject to any extensions as set forth herein (the “Registration
Period”).

     1.3. Registration Procedures. In connection with the registration of any
Registrable Securities, the Company shall, as expeditiously as possible:

     (a) Prepare and file with the Commission such pre-effective and
post-effective amendments and supplements to such Registration Statement and the
prospectus used in connection with such Registration Statement as may be
necessary to cause the Registration Statement to become effective, to keep the
Registration Statement continuously effective during the Registration Period and
not misleading, and as may otherwise be required or applicable under, and to
comply with the provisions of, the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the Registration Period.

- 2 -



--------------------------------------------------------------------------------



 



     (b) Furnish to the Stockholders such number of copies of a prospectus,
including a preliminary prospectus, and each amendment or supplement thereto, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them.

     (c) Promptly notify the Stockholders (i) when a prospectus or any
prospectus supplement or post-effective amendment is proposed to be filed and,
with respect to any post-effective amendment, when the same has become
effective, (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related prospectus or for additional information, (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (v) of the occurrence of any event or
circumstance that makes any statement made in such Registration Statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in such Registration Statement, prospectus or documents so that,
in the case of the Registration Statement and any amendment or supplement
thereto, it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, not misleading, and that in the case of the prospectus, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

     (d) Make every reasonable effort to avoid the issuance of, or, if issued,
obtain the withdrawal of, any order suspending the effectiveness of a
Registration Statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, at the earliest practicable moment.

     (e) Upon the occurrence of any event contemplated by Section 1.3(c), as
promptly as practicable, prepare and deliver to the Stockholders any required
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, the prospectus
contained in the Registration Statement will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company will promptly deliver copies
of such revised prospectus to the Stockholders. Following receipt of the revised
prospectus, the Stockholders will be free to resume making offers of the
Registrable Securities. The Company will extend the period during which the
Registration Statement must be kept effective pursuant to this Agreement by the
number

- 3 -



--------------------------------------------------------------------------------



 



of days during the period from and including the date of giving such notice to
and including the date when the Stockholders shall have received copies of the
revised prospectus.

     (f) Use its commercially reasonable best efforts to cause all Registrable
Securities registered by such Registration Statement to be listed on the Nasdaq
National Market or such other securities exchange or automated quotation system,
if any, on which similar securities issued by the Company are then listed. The
Company will provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the Registration Statement not later
than the effective date of such Registration Statement.

     (g) Use its commercially reasonable best efforts to cause all Registrable
Securities covered by such Registration Statement to be registered or qualified
under the securities or “blue sky” laws of such states as the Stockholders shall
reasonably request and do any and all other acts and things that may be
necessary or desirable to enable the Stockholders to consummate the public sale
or other disposition of the Registrable Securities covered by the Registration
Statement in such jurisdictions.

     (h) The Company will use its commercially reasonable best efforts to comply
with the Securities Act, the 1934 Act and any other applicable rules and
regulations of the Commission, and make available to its securities holders, as
soon as reasonably practicable, an earning statement covering the period of at
least 12 months after the effective date of such Registration Statement, which
earning statement shall satisfy Section 11(a) of the Securities Act and any
applicable regulations thereunder, including Rule 158.

     (i) The Company shall cooperate with the Stockholders to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to the Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Stockholders may request a reasonable period of time prior to sales of the
Registrable Securities pursuant to the Registration Statement.

     1.4. Obligation to Furnish Information. It shall be a condition precedent
to the obligations of the Company to take any action pursuant to this Agreement
with respect to the Registrable Securities of a Stockholder that such
Stockholder shall have furnished to the Company such information regarding it,
the Registrable Securities held by it, and the intended method of disposition of
such Registrable Securities as the Company shall reasonably request in writing
and as shall be required in connection with the action to be taken by the
Company.

     1.5. Delay or Suspension of Shelf Registration. If at any time after a
Registration Statement has become effective, the Company is engaged in any plan,
proposal or agreement with respect to any financing, acquisition,
recapitalization, reorganization or other material transaction or development
the public disclosure of which would be would be detrimental to the Company,
then the Company may direct that use of the prospectus contained in the
Registration Statement be suspended for a period of up to 60 days. The Company
will notify all Stockholders

- 4 -



--------------------------------------------------------------------------------



 



of the delay or suspension. In the case of notice suspending an effective
Registration Statement, each Stockholder will immediately discontinue any sales
of Registrable Securities pursuant to such Registration Statement until such
Stockholder has received copies of a supplemented or amended prospectus or until
such Stockholder is advised in writing by the Company that the then-current
prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
prospectus. The Company may exercise the rights provided by this Section 1.5 on
only one occasion within any 365-day period.

     1.6. Expenses of Registration. All expenses incurred in connection with the
registration pursuant to this Agreement (excluding any underwriters’ discounts
and commissions and the fees and disbursement of counsel for the Stockholders),
including, without limitation all registration and qualification fees, and fees
and disbursements of counsel for the Company, shall be borne by the Company.

     1.7. Indemnification.

     (a) To the full extent permitted by law, the Company will, and hereby does
indemnify and hold harmless each Stockholder, each director, officer, partner,
employee, or agent for each Stockholder, any underwriter (as defined in the
Securities Act) for each Stockholder, and each Person, if any, who controls each
Stockholder or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act, the 1934 Act, applicable state
securities laws or otherwise insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based on any
untrue or alleged untrue statement of any material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein in light of the circumstances under which they
were made or necessary to make the statements therein not misleading or arise
out of any violation by the Company of any rule or regulation promulgated under
the Securities Act applicable to the Company and relating to action or inaction
required of the Company in connection with any such registration; and will
reimburse each such Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action. The indemnity agreement contained in this
Section 1.7 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld) nor
shall the Company be liable to a Stockholder, underwriter or controlling Person
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon an untrue statement or an alleged untrue
statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus, or amendments
or supplements thereto, in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
or on behalf of such Stockholder, underwriter or controlling Person.

- 5 -



--------------------------------------------------------------------------------



 



     (b) To the full extent permitted by law, each Stockholder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
have signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, and any underwriter for the
Company (within the meaning of the Securities Act), against any losses, claims,
damages or liabilities, joint or several, to which the Company or any such
director, officer, controlling Person or underwriter may become subject, under
the Securities Act and applicable state securities laws, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in such registration statement, preliminary or final prospectus, or
amendments or supplements thereto, in reliance upon and in conformity with
written information furnished by such Stockholder expressly for use in
connection with such registration. The indemnity agreement contained in this
Section 1.7 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Stockholders (which consent shall not be unreasonably withheld).

     (c) In no event shall the liability of any Stockholder under Section 1.7(b)
be greater than the lesser of (a) their pro rata portion of any liability based
on the total liability of all Stockholders, or (b) the dollar amount of the net
proceeds (after deducting underwriter’s discounts, if any, and commissions and
all other expenses paid by such Stockholder in connection with the registration
in question) received by such Stockholder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

     (d) Promptly after receipt by an indemnified party under this Section 1.7
of notice of the commencement of any action or actual knowledge of a claim that
would, if asserted, give rise to a claim for indemnity hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 1.7, notify the indemnifying party in
writing of the commencement thereof or knowledge thereof and the indemnifying
party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties. The failure to notify an indemnifying party
promptly of the commencement of any such action or of the knowledge of any such
claim, if materially prejudicial to his ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 1.7, but the omission so to notify the indemnifying party will not
relieve him of any liability that he may have to any indemnified party otherwise
than under this Section. The indemnified party may participate in such defense
at such party’s expense; provided, however, that the indemnifying party will pay
such expense if representation of such indemnified party by the counsel retained
by the indemnifying party would be inappropriate due to actual or potential
conflict of interests

- 6 -



--------------------------------------------------------------------------------



 



between the indemnified party and any other party represented by such counsel in
such proceeding. If, within 30 days after receipt of the notice, such
indemnifying party has not elected to assume the defense of the action, such
indemnifying party will be responsible for any legal or other expenses
reasonably incurred by such indemnified party in connection with the defense of
the action, suit, investigation, inquiry or proceeding. An indemnifying party
may not, in the defense of any such claim or litigation, consent to the entry of
a judgment or enter into a settlement without the consent of the indemnified
party.

     (e) If the indemnification provided for in this Section 1.7 is for any
reason, other than pursuant to the terms thereof, held to be unavailable to an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Company and each Stockholder in
connection with the statements or omission which resulted in such losses,
claims, damages, liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact relates to information supplied by the Company or
each Stockholder and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and each Stockholder agree that it would not be just and equitable
if contribution pursuant to this Section 1.7(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 1.7(e). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this Section 1.7(e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim, but shall be subject, in the case of a
Stockholder, to the limitation of the Section 1.7(c) above. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. No party shall be liable for
contribution with respect to any loss, claim, damage, liability, or action if
such settlement is effected without the prior written consent of such party,
which consent shall not be reasonably withheld.

     1.8. Rule 144 and Form S-3. With a view to making available to the
Stockholders the benefits of Rule 144 promulgated under the Securities Act and
any other rule or regulation of the Commission that may at any time permit such
Stockholder to sell securities of the Company to the public without registration
and with a view to making it possible for the Stockholders to register the
Registrable Securities pursuant to a registration statement on Form S-3, the
Company agrees to use its commercially reasonable best efforts to file the
reports required to be filed by it (if so required) under the Securities Act and
the 1934 Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the request of any Stockholder, use its
commercially reasonable best efforts to make publicly available other
information so long as necessary to permit sales pursuant to Rule 144 under the
Securities Act. The Company further

- 7 -



--------------------------------------------------------------------------------



 



covenants that it will take such further action as any Stockholder may
reasonably request, all to the extent required from time to time to enable such
Stockholder to sell Registrable Securities without registration under the
Securities Act pursuant to the exemptions provided by Rule 144 under the
Securities Act. In addition, the Company shall take such action, including the
voluntary registration of its Common Stock under Section 12 of the 1934 Act, as
will permit the Stockholders to use Form S-3 for the sale of their Registrable
Securities. Upon the request of any Stockholder, the Company will deliver to
such Stockholder a written statement as to whether it has complied with such
information requirements set forth above and its qualification as a registrant
whose securities may be resold pursuant to Form S-3.

     1.9. Grant of Other Registration Rights. From time to time, the Company may
grant registration rights to any other holder of any of the capital stock of the
Company; provided, that such rights do not conflict with the rights granted
hereunder.

     1.10. Transfer of Rights. The right to cause the Company to register
Registrable Securities and the other rights under this Section 1 may be assigned
by any Stockholder to a Permitted Transferee (as defined below), and by such
Permitted Transferee to a subsequent Permitted Transferee. Any transferee to
whom rights under this Section 1 are assigned will (x) as a condition to such
transfer, deliver to the Company a written instrument by which such transferee
agrees to be bound by the obligations imposed upon the Stockholders under this
Section 1 to the same extent as if such transferee were a Stockholder under this
Agreement and (y) be deemed to be a Stockholder under this Section 1. Any Person
to whom any of the Registrable Securities are transferred shall be a “Permitted
Transferee.”

     1.11 Volume Limitation. No Stockholder shall offer, sell, contract to sell,
pledge or otherwise dispose of, directly or indirectly, in excess of 500,000
Registrable Securities in any 90-day period, enter into a transaction which
would have the same effect, or enter into any swap, hedge or other arrangement
that transfers, in whole or in part, any of the economic consequences of
ownership of Registrable Securities in excess of the foregoing limit, whether
any such aforementioned transaction is to be settled by delivery of the
Registrable Securities, in cash or otherwise (any of the foregoing, a
“Transfer”), or publicly disclose the intention to make any Transfer in excess
of the foregoing limit, unless such Stockholder (a) engages an investment
banking firm that is reasonably acceptable to the Company to assist with all
Transfers during such 90-day period, (b) provides the Company with at least 10
business days prior written notice of such Stockholder’s intent to make such
Transfer, which notice shall describe the proposed Transfer and investment
banking firm, and (c) consummates all Transfers during such 90-day period in the
manner and through the investment banking firm described in such notice.

2. REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS. Each of the Stockholders
hereby severally represents and warrants to the Company, solely as to himself,
herself or itself and not with respect to any other Stockholder, that the
following representations and warranties are, as of the date hereof, true and
correct.

     2.1. Title; Agreements. As of the date hereof, immediately prior to the
Merger, such Stockholder (a) holds of record and beneficially the number of
shares of common stock, par value $.01 per share, of Walden set on Schedule 2.1,
free and clear of any lien, security interest, mortgage, pledge, hypothecation,
charge, preemptive right, voting trust, imposition, covenant,

- 8 -



--------------------------------------------------------------------------------



 



condition, right of first refusal, easement or conditional sale or other title
retention agreement or other restriction (an “Encumbrance”) other than as set
forth in the Amended and Restated Stockholders Agreement dated as of February 2,
2001 (the “Walden Stockholders Agreement”) by and among Walden, Sylvan Ventures
LLC, a Delaware limited liability company and certain other stockholders of
Walden, (b) is not a party to any voting trust, proxy or other agreement or
understanding with respect to any capital stock of Walden (other than as set
forth in the Walden Stockholders Agreement) and (c) owns no other, and has no
other right to purchase, any equity interests in Walden.

     2.2. Execution and Effect of Agreement. Such Stockholder has the full
right, power and authority to execute and deliver this Agreement and to perform
his, her or its obligations hereunder, and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by such
Stockholder, and the consummation by such Stockholder of the transactions
contemplated hereby have been duly authorized by all necessary action and no
other proceeding on the part of such Stockholder is necessary to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Stockholder and constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity), and except as limited by the unenforceability under certain
circumstances under law or court decisions of provisions providing for the
indemnification of or contribution by a party with respect to a liability where
such indemnification or contribution is contrary to public policy (the
“Bankruptcy and Equity Exceptions”).

     2.3. No Violation. Neither the execution or delivery of this Agreement by
such Stockholder nor the consummation of the transactions contemplated hereby
will violate (a) any statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or restriction of any government, Governmental Authority,
or court to which such Stockholder is a party or to which such Stockholder is
bound or subject or (b) the organizational documents, if applicable, of such
Stockholder.

     2.4. Litigation; Claims. There is no litigation, claim, proceeding or
government investigation pending or to the knowledge of such Stockholder
threatened against such Stockholder which could reasonably be expected to have a
material adverse effect on the transactions contemplated by this Agreement.

     2.5. Consents. No consent, approval, permit, authorization of, declaration
to or filing with any third party or Governmental Authority on the part of such
Stockholder is required in connection with the execution and delivery by such
Stockholder of this Agreement or the consummation of the transactions
contemplated hereby.

     2.6. No Brokers. Neither the Stockholder nor any Person acting on behalf of
such Stockholder has any liability or obligation to pay any fees or commissions
to any broker, finder

- 9 -



--------------------------------------------------------------------------------



 



or agent with respect to the transactions contemplated by this Agreement for
which the Company could become liable or obligated.

     2.7. Investment Representations.

     (a) Such Stockholder has knowledge and experience in financial and business
matters sufficient to enable it to evaluate the merits and risks of an
investment in the Company and was not formed for the purpose of investing in the
Shares. Such Stockholder has assets sufficient to enable it to bear the economic
risk of its investment in the Shares and either (i) if it is a trust, has assets
in excess of $5 million and the purchase of the Shares is directed by a Person
who has such knowledge and sophistication in financial and business matters that
he is capable of evaluating the merits and risks of investing in the Shares,
(ii) with respect to a natural Person, has sufficient income and/or net worth to
meet the requirements of an “accredited investor” as defined in Rule 501 under
the Securities Act, and (iii) with respect to a partnership, has only
“accredited investors”, as defined in Rule 501 under the Securities Act, as
partners. Such Stockholder is acquiring the Shares for its own account, and not
with a view to, or for sale in connection with, any distribution thereof.

     (b) Such Stockholder understands that the Shares have not been registered
under the Securities Act by reason of its issuance in a transaction exempt from
the registration requirements of the Securities Act pursuant to the exemption
provided in Section 4(2) thereof, that the Shares have not been registered under
applicable state securities laws by reason of their issuance in a transaction
exempt from such registration requirements, and that the Shares may not be sold
or otherwise disposed of unless registered under the Securities Act and
applicable state securities laws, or exempted from registration, and that the
certificates representing the Shares will bear the legends required by
applicable securities and blue sky laws. Such Stockholder further understands
that, until registered, the Shares to be issued in connection with the Merger
will be subject to the limitations on transfer contained in Rule 144 promulgated
under the Securities Act.

     2.8. Stockholder’s Acknowledgement as to Information.

     Such Stockholder or representatives of such Stockholder have received from
the Company or the Company has made available such information, including the
Company’s Annual Report on Form 10-K for the year ended December 31, 2003, and
Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2004
and June 30, 2004, as they have requested with respect to the Company as such
Stockholder has deemed necessary and relevant in connection with the
transactions contemplated by this Agreement, and such Stockholder has had the
opportunity, directly or through such representatives, to ask questions of and
receive answers from Persons acting on behalf of the Company necessary to verify
the information so obtained.

     2.9 Tax Matters. Such Stockholder does not have any present intent to
tender, sell or otherwise transfer any of the Shares to the Company and will not
tender, sell or otherwise transfer any of the Shares to the Company for a period
of two years after the Closing. Such

- 10 -



--------------------------------------------------------------------------------



 



Stockholder is not aware of any agreement, plan or other circumstance that would
prevent the Merger from qualifying under section 368(a) of the Code.

3. REPRESENTATIONS AND WARRANTIES OF COMPANY. The Company hereby represents and
warrants to the Stockholders that the following representations and warranties
are, as of the date hereof, true and correct.

     3.1. Organization and Existence. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland. The Company has full corporate power and authority to own its
properties and carry on its business as it is now being conducted. The Merger
Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is a direct wholly-owned
subsidiary of the Company.

     3.2. Execution and Effect of Agreement. The Company has the corporate power
and authority to enter into this Agreement, to perform its obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company, and no other proceeding on the part
of the Company is necessary to authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby. This Agreement has
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, except as limited by the Bankruptcy and Equity Exceptions.

     3.3. Execution and Effect of Merger Agreement. Each of the Company, the
Merger Subsidiary and Walden has the corporate power and authority to enter into
the Merger Agreement, to perform its obligations thereunder and to consummate
the transactions contemplated thereby. The execution and delivery of the Merger
Agreement by the Company, the Merger Subsidiary and Walden and the consummation
by the Company, the Merger Subsidiary and Walden of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on the part of the Company, the Merger Subsidiary and Walden, and no other
proceeding on the part of the Company, the Merger Subsidiary and Walden is
necessary to authorize the execution, delivery and performance of the Merger
Agreement and the transactions contemplated thereby. The Merger Agreement has
been duly executed and delivered by each of the Company, the Merger Subsidiary
and Walden and constitutes the legal, valid and binding obligation of each of
the Company, the Merger Subsidiary and Walden, enforceable against it in
accordance with its terms, except as limited by the Bankruptcy and Equity
Exceptions.

     3.4. No Violation. Neither the execution or delivery of this Agreement by
the Company nor the consummation of the transactions contemplated hereby
(including the Merger) will violate any statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or restriction of any Governmental
Authority, or court to which the Company or the Merger Subsidiary is a party or
to which any of them is bound or subject, or the provisions of (a) the Articles
of Incorporation or Bylaws of the Company or (b) the Certificate of
Incorporation or Bylaws of the Merger Subsidiary.

- 11 -



--------------------------------------------------------------------------------



 



     3.5. Consents. No consent, waiver, approval, permit, authorization of,
declaration to or filing with any third party or Governmental Authority on the
part of the Company or the Merger Subsidiary is required in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby (including the Merger), except for the filing of the
Certificate of Merger and any filings as may be required under applicable
federal and state securities laws.

     3.6. No Brokers. None of the Company, the Merger Subsidiary or any Person
acting on behalf of the Company or the Merger Subsidiary has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement (including the
Merger) for which any Stockholder could become liable or obligated, nor has any
such Person taken any action on which a claim for any such payment could be
based.

     3.7. Securities and Exchange Commission Filings; Financial Statements.

     (a) The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the Commission since
December 31, 2000 (collectively, including all exhibits thereto, filed since
such date, the “Company SEC Reports”). As of the respective dates they were
filed, (i) the Company SEC Reports complied in all material respects with the
requirements of the Securities Act or the 1934 Act, as the case may be, and
(ii) none of the Company SEC Reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

     (b) Each of the consolidated financial statements (including, in each case,
any notes thereto) contained in the Company SEC Reports was prepared in
accordance with United States Generally Accepted Accounting Principles applied
on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q under the 1934 Act) and each presented or will present
fairly, in all material respects, the consolidated financial position, results
of operations and cash flows of the Company and the consolidated subsidiaries of
the Company as at the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein (subject, in the case of
unaudited statements, to normal and recurring year-end adjustments which are not
expected to be material, individually or in the aggregate).

     (c) As of the date hereof, the Company meets the “registrant eligibility”
requirements set forth in the general instructions applicable to registration
statements on Form S-3 covering the resale of the Shares issuable pursuant to
this Agreement.

     3.8. Capitalization. (a) As of August 2, 2004, the authorized capital stock
of the Company consists of 10 million shares of preferred stock, none of which
were issued or outstanding and 90 million shares of common stock, of which
45,667,125 shares were issued and outstanding. All of the issued and outstanding
shares of common stock are validly issued, fully

- 12 -



--------------------------------------------------------------------------------



 



paid and nonassessable. All Shares issued in connection with the Merger are
validly issued, fully paid and nonassessable.

     3.9. Tax Matters. Neither the Company nor any of its affiliates has any
present intent to (a) redeem or repurchase any of the Shares or (b) cause Walden
to cease its current business or operations. The Company is not aware of any
agreement, plan or other circumstance that would prevent the Merger from
qualifying under section 368(a) of the Code.

     3.10. Operations of Merger Sub. Merger Sub is a direct, wholly owned
subsidiary of Parent, was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement, has engaged in no other business
activities and has conducted its operations only as contemplated by this
Agreement.

4. SURVIVAL. The representations, warranties, covenants and agreements made by
the parties in this Agreement shall survive the Closing and shall continue in
full force and effect without limitation after the Merger.

5. GENERAL PROVISIONS.

     5.1. Cooperation. The Company and the Stockholders shall each deliver or
cause to be delivered to the other on the closing date under the Merger
Agreement, and at such other times and places as shall be reasonably agreed to,
such additional instruments as the other may reasonably request for the purpose
of carrying out the transactions contemplated by this Agreement.

     5.2. Press Releases; Confidentiality.

     (a) Don E. Ackerman, individually (the “Principal Investor”), recognizes
and acknowledges that he has in the past and may currently have, access to
certain confidential information of the Company and its affiliates that is
valuable, special and unique to the business of the Company and its affiliates.
The Principal Investor agrees that for a period of two (2) years, he will not
disclose such confidential information to any Person for any purpose or reason
whatsoever, except (i) to the Stockholders or any authorized representatives of
the Stockholders who need to know information in connection with the
transactions contemplated hereby and by the Merger Agreement, who have been
informed of the confidential nature of such information and who have agreed to
keep such information confidential as provided hereby and (ii) to counsel and
other advisors, provided that such advisers (other than counsel) agree to the
confidentiality provisions of this Section, unless (A) such information becomes
known to the public generally through no fault of any Stockholders, was
developed by the Principal Investor without reliance on otherwise confidential
information, or is acquired from a person who is not known by the Principal
Investor to be in breach of an obligation of confidentiality to the Company,
(B) disclosure is required by law or the order of any Governmental Authority
under color of law, provided, that prior to disclosing any information pursuant
to this clause (B), the Principal Stockholder shall, if possible, give prior
written notice thereof to the Company and provide the Company with the
opportunity to contest such disclosure, (C) the disclosing party reasonably
believes that such disclosure is required in connection with

- 13 -



--------------------------------------------------------------------------------



 



the defense of a lawsuit against the disclosing party, or (D) in connection the
enforcement of the Stockholders’ rights hereunder or under the Merger Agreement.

     (b) The Stockholders acknowledge and agree that the Company will be
required to publicly disclose this Agreement and the transactions contemplated
by this Agreement following the Closing pursuant to applicable securities rule
and regulations and exchange requirements.

     (c) In the event of a breach or threatened breach by the Principal Investor
of the provisions of this Section 5.2, the Company shall be entitled to an
injunction restraining the Principal Investor from disclosing, in whole or in
part, such confidential information. Nothing herein shall be construed as
prohibiting the Company from pursuing any other available remedy for such breach
or threatened breach, including the recovery of damages.

5.3. Non-Competition and Non-Solicitation.

     (a) The Principal Investor recognizes that he has been instrumental in the
success of Walden’s and its affiliates’ on-line and higher education business
(the “Business”) and in establishing and maintaining the Business’ customer,
supplier and employee relationships as well as having had access to, acquiring
and assisting in developing confidential and proprietary information relating to
Walden, all of which are critical to the Business. This includes information
with respect to the Business’ present and prospective products, services,
clients, customers, subcontractors, suppliers, pricing, cost and financial
information and sales and marketing methods.

     (b) The Principal Investor accordingly agrees that, without the express
prior written consent of the Company, for a period of three years after the
Closing Date, anywhere in the world:

     (i) The Principal Investor will not directly or indirectly engage in or
conduct any business which directly or indirectly competes with the Business.

     (ii) The Principal Investor will not directly or indirectly intentionally
solicit, induce or accept for itself, or for anyone other than the Company, any
of the present or past clients or customers of Walden or its affiliates in
connection with the performance of services substantially similar to the
Business.

     (iii) The Principal Investor will not intentionally interfere with, attempt
to interfere with or disparage either the Company’s or Walden’s relationship
with any vendor, client, customer, contractor, supplier, employee, agent or
consultant (or the terms relating to such relationships) of the Business.

     (c) The limitations described in Section 5.3(b) shall apply to the
Principal Investor in his capacity as a general partner, stockholder,
consultant, joint venturer,

- 14 -



--------------------------------------------------------------------------------



 



investor, lender, or in any other capacity whatsoever in which the Principal
Investor has decision-making authority (other than as the holder of not more
than five percent of the total outstanding stock of a publicly held company).

     5.4. Consent to Merger; Termination of Walden Stockholders Agreement.
Pursuant to Section 7.15(a) of the Contribution Agreement dated as of March 27,
2001 by and among Walden, the contributors named therein, the Ackerman
Representative named therein and Walden e-Learning, Inc., a Florida corporation,
Don E. Ackerman, as the Ackerman Representative named therein, consents to the
transactions contemplated by the Merger Agreement, including without limitation,
the Merger. Additionally, pursuant to Section 7.6(a) of the Walden Stockholders
Agreement, by execution hereof, the parties agree that the Walden Stockholders
Agreement shall terminate upon the effective time of the Merger.

     5.5. Expenses. Whether or not the transactions contemplated hereby are
consummated, (a) the Company shall pay all of its, Walden’s and the Merger
Subsidiary’s legal, accounting and other out-of-pocket expenses incident to the
transactions contemplated hereby, and (b) the Stockholders shall pay all of
their own legal, accounting and other out-of-pocket expenses incident to the
transactions contemplated hereby.

6. MISCELLANEOUS.

     6.1. Notices. All notices or requests provided for or permitted to be given
pursuant to this Agreement must be in writing and may be given or served by
(a) depositing the same in the United States mail, addressed to the party to be
notified, postage paid, and registered or certified with return receipt
requested, or (b) by delivering such notice in person to such party. Notices so
deposited in the mail shall be deemed to have been given or served on the date
on which the party actually received or refused such written notice, as shown by
the date or postmark of any return receipt indicating the date of delivery or
attempted delivery to such receiving party. The addresses of the parties hereto
for all purposes of this Agreement are:

         
If to the Company:
  With a copy (which shall not constitute notice) to:
 
   
Laureate Education, Inc.
  Piper Rudnick LLP
1001 Fleet Street
  6225 Smith Avenue
Baltimore, Maryland 21202
  Baltimore, Maryland 21209
Fax: 410-843-8544
  Fax: 410-580-3001
Attn: Robert W. Zentz, Esq.
  Attn: Richard C. Tilghman, Jr., Esq.
 
   
If to the Stockholders:
  With a copy (which shall not constitute notice) to:  
Ackerman-Walden Limited Partnership
c/o Chandelle Ventures, Inc.
24311 Walden Center Drive
Bonita Springs, FLorida 34134
Attn:  Don E. Ackerman
 
And:
 
     
   

- 15 -



--------------------------------------------------------------------------------



 



         
Virginia Jean Ackerman
8477 Bay Colony Drive
Naples, Florida 34108
    Ropes & Gray LLP
45 Rockefeller Plaza
New York, New York 10111
Fax:  212-841-5725
Attn:  William J. Hewitt, Esq.  

     By giving to the other parties at least five days’ written notice thereof,
any party hereto shall have the right from time to time and at any time during
the term of this Agreement to change his respective address and each party shall
have the right to specify as his address any other address within the United
States of America.

     6.2. Remedies. In case any one or more of the covenants and/or agreements
set forth in this Agreement shall have been breached by the Company or the
Stockholders, any of the Stockholders or the Company (as the case may be) may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including, but not limited to, an action for damages as a result
of any such breach and/or an action for specific performance or injunctive
relief with respect to any such covenant or agreement contained in this
Agreement.

     6.3. Binding Agreement. This Agreement and each provision herein shall be
binding upon and applicable to, and shall inure to the benefit of, the Company,
the Stockholders, and their respective permitted assigns and legal
representatives.

     6.4. Consents and Waivers. No consent or waiver, express or implied, by any
party hereto of the breach, default or violation by any other party hereto of
his obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach, default or violation of the same or any other
obligations of such party hereunder. Failure on the part of any party hereto to
complain of any act of any of the other parties or to declare any of the other
parties hereto in default, irrespective or how long such failure continues,
shall not constitute a waiver by such party of his rights hereunder.

     6.5. Applicable Law. This Agreement and all questions relating to its
validity, interpretation and performance shall be governed by and construed in
accordance with the laws of the State of Delaware.

     6.6. Prior Agreements; Amendments. This Agreement supersedes any prior or
contemporaneous understanding or agreement among the parties respecting the
subject matter hereof. There are no arrangements, understandings or agreements,
oral or written, among the parties hereto relating to the subject matter of this
Agreement, except those fully expressed herein or in documents executed
contemporaneously herewith, including the Merger Agreement as in effect on the
date hereof. No change or modification of this Agreement shall be valid or
binding upon the parties hereto unless such change or modification or waiver
shall be in writing and signed by Stockholders holding at least two-thirds of
the Registrable Securities then-outstanding, and such change or modification
shall be binding on all holders of Registrable Securities then-outstanding.

     6.7. Captions. The captions used in this Agreement are for convenience only
and shall not be construed in interpreting this Agreement. Whenever the context
so required, the neuter shall include the feminine and masculine, and the
singular shall include the plural, and conversely.

- 16 -



--------------------------------------------------------------------------------



 



     6.8. Headings. All Section headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.

     6.9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original for all purposes, but all of
which taken together shall constitute only one agreement. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

[The rest of this page has intentionally been left blank]

- 17 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered on the date first above written.

       

  LAUREATE EDUCATION, INC.
 
   

  By:   /s/ Robert W. Zentz

   

--------------------------------------------------------------------------------


  Name:  Robert W. Zentz

  Title:  Senior VP, General Counsel and Secretary
 
   

  STOCKHOLDERS:
 
   

  Ackerman-Walden Limited Partnership

  By: Ackerman-Walden, Inc., its General Partner
 
   

  By:   /s/ Don E. Ackerman

   

--------------------------------------------------------------------------------


  Name:  Don E. Ackerman

  Title:  President
 
   

    /s/ Virginia Jean Ackerman

--------------------------------------------------------------------------------


  Virginia Jean Ackerman
 
   

  PRINCIPAL INVESTOR
 
   

  Solely with respect to Sections 5.2 and 5.3
 
   

    /s/ Don E. Ackerman

--------------------------------------------------------------------------------


  Don E. Ackerman